NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3217-19

PRESBYTERIAN CHURCH OF
THE PALISADES, INC., a New
Jersey religious corporation,
EASTERN KOREAN
PRESBYTERY, a New Jersey
religious corporation, and THE
ADMINISTRATIVE
COMMISSION OF THE
PRESBYTERIAN CHURCH
OF THE PALISADES, INC.,

                   Plaintiffs-Respondents/
                   Cross-Appellants,

v.

ROBERT H. HWANG and JONG
KIL JEUNG,

          Defendants-Appellants/
          Cross-Respondents.
________________________________

244 OLD TAPPAN ROAD, LLC,

          Intervenor-Respondent.
_________________________________

                   Argued November 9, 2021 – Decided November 29, 2021
            Before Judges Haas and Mawla.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Bergen County, Docket No.
            C-000068-19.

            Evan L. Goldman argued the cause for appellants/cross-
            respondents (Goldman Davis Krumholz & Dillon, PC,
            attorneys; Evan L. Goldman, Mark D. Ygarza, and
            Kristen Ragon, on the briefs).

            Ellen    O'Connell      argued  the     cause   for
            respondents/cross-appellants (Inglesino, Webster,
            Wyciskala & Taylor, LLC, attorneys; Ellen O'Connell,
            of counsel and on the briefs).

            Graff Silverstein, LLP, attorneys for intervenor-
            respondent 244 Old Tappan Road, LLC, join in the brief
            of respondents/cross-appellants Presbyterian Church of
            the Palisades, Inc., Eastern Korean Presbytery, and The
            Administrative Commission of the Presbyterian Church
            of the Palisades, Inc.

PER CURIAM

      Defendants Robert Hwang and Jong Kil Jeung appeal from the Chancery

Division's August 22, 2019 order granting summary judgment to plaintiffs

Presbyterian Church of the Palisades, Inc. (Church), Eastern Korean Presbytery

(EKP), and the Administrative Commission of the Presbyterian Church of the

Palisades in this dispute over the ownership of Church property located in Old

Tappan.   The trial court determined that the Presbyterian Church USA


                                                                        A-3217-19
                                      2
(PC(USA)), as represented by the Administrative Commission and the EKP,

properly held title to the Church's property, and to the proceeds from the sale of

that property to intervenor Old Tappan Road LLC. Plaintiffs cross-appeal from

the court's March 11, 2020 order compelling them to escrow the sale proceeds

pending appeal.

      Having considered the parties' respective arguments in light of the record

and the applicable law, we affirm the August 22, 2019 order, vacate the March

11, 2020 order, and remand to the trial court for the entry of an order directing

the release of the escrowed funds to plaintiffs.

                                        I.

      We begin by reciting the most salient facts.             The Presbyterian

denomination is a hierarchical church. It consists, in descending order, of a

General Assembly, a Synod, a Presbytery, and the individual congregation,

represented by a Session. The Session is a group of seven "elders" elected by

the congregation which constitutes the governing body of the church.

Presbyteries have the authority over the sessions and congregations that fall

within each of their geographical mandates, including requiring compliance with

the General Assembly's Book of Order. The Synod is a regional entity that has

authority over the presbyteries. The General Assembly covers the entire United


                                                                            A-3217-19
                                        3
States and has authority over the synods and presbyteries. The PC(USA) is

considered the General Assembly.

      Hyon Kim, Executive Presbytery of the EKP, stated in a certification that

the EKP is a New Jersey religious corporation affiliated with the PC(USA). It

is the governing body of the Korean-speaking PC(USA) churches in the

metropolitan New York area.

      The Book of Order is the Constitution of the PC(USA) and governs the

temporal and spiritual affairs of all the governing bodies. As to real property,

the Book of Order provides:

                  The provisions of this Constitution prescribing
            the manner in which decisions are made, reviewed, and
            corrected within this church are applicable to all
            matters pertaining to property.

                  All property held by or for a congregation, a
            presbytery, a synod, the General Assembly, or the
            Presbyterian Church (U.S.A.) . . . is held in trust
            nevertheless for the use and benefit of the Presbyterian
            Church (U.S.A.).

                  ....

                  A congregation shall not sell, mortgage or
            otherwise encumber any of its real property and it shall
            not acquire real property subject to an encumbrance or
            condition without the written permission of the
            presbytery transmitted through the session of the
            congregation.


                                                                          A-3217-19
                                       4
                  A congregation shall not lease its real property
            used for purposes of worship, or lease for more than
            five years any of its other real property, without the
            written permission of the presbytery transmitted
            through the session of the congregation.
            [(subsection headings omitted).]

      The Church was formed in March 1984, and incorporated in May 1984, as

amended in February 1993. Its articles of incorporation, as contained in the

record, do not state anything regarding the holding and disposition of real

property.   The Church's property was held in trust by a corporation, the

Presbyterian Church of the Palisades, Inc., formed under Title 16, specifically,

N.J.S.A 16:11-1 to -24. The Church was originally organized as part of the

Korean Presbyterian Church in America.

      In 1991, the Church purchased three acres of property in Old Tappan for

$750,000 on which the church sanctuary was constructed. Construction of the

church cost $4 million. The Church purchased an additional five acres of nearby

property for $1,050,000 in April 2000. In December 2004, the Church took out

a $3.2 million mortgage on the property of the constructed church from Valley

National Bank.

      In March 2006, the Church voted to affiliate with the PC(U.S.) and it

thereafter belonged to the EKP. The Church's Bylaws, adopted on August 26,

2007, said nothing about the Church property beyond authorizing the board of

                                                                          A-3217-19
                                       5
trustees to decide on matters involving the acquisition and disposal of property.

The bylaws further stated that all matters not specified in this bylaw follow the

Book of Order of the PC(USA).

      In June 2016, the Church defaulted on the Valley National Bank mortgage

loan. The bank subsequently obtained a judgment of foreclosure and writ of

execution.   The outstanding mortgage, plus interest and penalties, was

approximately $2.7 million. On July 17, 2017, the Church applied for a $2.5

million loan from PC(USA). In December 2017, intervenor purchased the

judgment of foreclosure and writ of execution.

      At a meeting on January 22, 2018, the EKP approved a resolution

permitting it to assume jurisdiction over the Church's Session through the

appointment of an Administrative Commission. In support, the resolution cited

the fact that there was only one Session member instead of seven, the Church's

financial situation, and alleged misconduct in the handling of the mortgage on

the property. The Administrative Commission was authorized to be the sole

authority to manage the Church's affairs and assets, including real estat e and

bank accounts.

      According to Kim, on December 16, 2018, he and the chair of the

Administrative Commission, Hu Nam-Nam, attempted to enter the Church


                                                                           A-3217-19
                                       6
property but defendants physically prevented them from accessing it.

Subsequently, the Administrative Commission warned defendants not to enter

Church grounds, but defendants continued to do so, resulting in "unpleasant

confrontations during a meeting of the congregation." Nam-Nam stated that as

a result of defendants' behavior, he brought disciplinary charges against them,

which resulted in defendants' dismissal from both Church membership and the

PC(USA). Defendants nonetheless held a board of trustees meeting, with just

the two of them present. Because of what Kim described as this "fraudulent"

meeting, the Church's account at Bank of America was frozen.

      In March 2019, defendants filed a bankruptcy petition on the Church's

behalf in an effort to save the Church's assets and, according to defendant Jeung,

due to a very steep decline in membership revenue. The bankruptcy action was

ultimately dismissed. On September 12, 2019, intervenor purchased the Church

property.

      Defendant Hwang claimed in his certification that the majority of the

seventy members of the Church did not want the EKP to make decisions

affecting the Church's finances, and no longer wanted to be affiliated with the

PC(USA). Hwang further alleged that the Church did not seek the PC(USA)'s




                                                                            A-3217-19
                                        7
approval when it entered into negotiations for the sale of the five-acre parcel in

August 2017. The sale was not consummated.

      In addition, according to Hwang, the Church permitted a Korean language

school and an adult education program to operate at the site, without the Church

seeking approval from the PC(USA). The Church also rented its site for choir

performances, weddings and funerals without the PC(USA)'s approval.              In

addition, it rented space to an unaffiliated church to conduct services without

approval. The Church also did not seek approval for fundraisers it held and

donations it made.

      On March 13, 2019, plaintiffs filed a complaint in the Chancery Division

seeking a judgment declaring that the minutes of the annual meeting of the

Church were fraudulent, that defendants had no right to represent that they were

trustees, directors, officers, or agents of the Church, and that the Administrative

Commission was the sole legal representative of the Church.           In addition,

plaintiffs alleged fraud, trespass, attempted conversion, tortious interference

with contractual relations, and civil conspiracy.

      On the same date, the trial court issued an order to show cause restraining

defendants from representing that they were trustees, directors, officers, or

agents of the Church, and from entering Church property and contacting


                                                                             A-3217-19
                                        8
members of the Administrative Commission. On April 29, 2019, the court

declared that the members of the Administrative Commission were the sole

individuals authorized to serve as signatories for all Church accounts.

      As part of their May 9, 2019 answer, defendants filed what they called a

"third-party complaint" 1 seeking a judgment declaring that the Church was the

sole owner of the real property and the bank accounts in dispute, and

disassociating the Church from the EKP and the PC(USA).

      The parties thereafter filed cross-motions for summary judgment.

Following oral argument, the trial court entered an order declaring that the

Administrative Commission was the sole authority for purposes of the

ownership and control of Church property, both real and personal, and

dismissing defendant's third-party complaint for failure to state a claim.

      To place the Chancery Division's decision in context, we briefly

summarize the law concerning a court's consideration of intra-church disputes.

"To ensure that judicial adjudications are confined to their proper civil sphere,

the United States Supreme Court has developed two approaches to church

disputes: the deference rule and the rule of 'neutral principles.'" Solid Rock


1
   Because defendants only named plaintiffs as defendants in this "third -party
complaint," it appears they intended to file a counterclaim for the declaratory
relief they sought in the pleading.
                                                                             A-3217-19
                                        9
Baptist Church v. Carlton, 347 N.J. Super. 180, 191 (App. Div. 2002) (citing

Maryland & Virginia Eldership v. Church of God of Sharpsburg, 396 U.S. 367,

367-68 (1970); Kleppinger v. Anglican Cath. Church, 314 N.J. Super. 613, 621-

22 (Ch. Div. 1998)).

      When applying the deference rule, a court must "accept the authority of a

recognized religious body in resolving a particular doctrinal question." Elmora

Hebrew Ctr., Inc. v. Fishman, 125 N.J. 404, 414 (1991). In disputes involving

a church with a hierarchical structure, a court "must defer to the authoritative

ruling of the highest church authority in the hierarchy to have considered the

religious question at issue." Solid Rock Baptist Church, 347 N.J. Super. at 192

(citations omitted). In resolving disputes within a congregational, rather than

hierarchical, church, a court "should defer to resolutions by a majority (or other

appropriate subgroup) of the church's governing body." Elmora Hebrew Ctr.,

125 N.J. at 414 (citing Chavis v. Rowe, 93 N.J. 103, 108 (1983)).

      A "neutral principles" approach may be applied regardless of the

governing structure of a particular church. Solid Rock Baptist Church, 347 N.J.

Super. at 192. Under this approach, a court applies neutral principles of law to

"disputed questions not implicating religious doctrine or practice" and

"examin[es] and interpret[s] . . . church documents such as deeds, constitutions,


                                                                            A-3217-19
                                       10
by-laws, and the like in accordance with wholly secular legal rules whose

applications do not entail theological or doctrinal evaluations." Ibid. (citations

omitted).

      Analyzing the intra-church property dispute question presented in this

case under the deference approach, the trial court concluded:

                   In establishing the Administrative Commission
            and granting it original jurisdiction of the Session, the
            Presbytery acted under the denomination's rules of
            polity and review of the decision on [sic] Presbytery are
            outside the jurisdiction of this court. The Court must
            also defer to the decision of the Presbytery establishing
            the Administrative Commission and giving the
            Commissioners the authority to control the assets of
            Palisades Church.       Thus, the precedents require
            deference to the Presbytery's decisions concerning
            polity and the Trust Clause.

      Applying the neutral principles of law approach, the trial court found the

Church's voluntary affiliation with PC(USA) in 2006 to be significant,

particularly the provision in the Church's Bylaws adopting the Book of Order

and its trust clause. The Church thereby agreed that its property and assets were

held in trust for the Presbytery. The court also held that the Church was

governed by Title 16 which, under N.J.S.A. 16:11-4, requires that Church

property be used only for the purposes set forth by the PC(USA).




                                                                            A-3217-19
                                       11
      In addition, the trial court rejected defendants' argument that the

Administrative Commission's actions conflicted with the will of the Church

congregation because deciding the "will" of a congregation would violate the

First Amendment under a neutral principles analysis. The court further found

there was not "even a scintilla of evidence . . . indicating [d]efendants' clear and

unambiguous desire to remain an independent congregation when they joined

[PC(USA).]"

      Thereafter, the trial court granted Old Tappan Road's motion to intervene

in the matter. After this court dismissed defendants' premature notice of appeal

as interlocutory, the court dismissed the remaining counts of plaintiffs'

complaint on March 11, 2020. On that same date, the court granted defendants'

motion to require that plaintiffs escrow the proceeds of the sale of the Church

property pending appeal. This appeal and cross-appeal followed.

                                        II.

      In Point I of their brief, defendants contend that the trial court should not

have used the deferential approach to the intra-church dispute, and that it

incorrectly applied the neutral principles of law approach in granting plaintiffs'

motion for summary judgment and determining that the Church did not lawfully

own the property.        In Point II, defendants argue that the Church's


                                                                              A-3217-19
                                        12
acknowledgment of the Book of Order related solely to spiritual matters and not

to Church property.

      Our review of a trial court's grant of summary judgment is de novo,

applying the same legal standard as the trial court. RSI Bank v. Providence Mut.

Fire Ins. Co., 234 N.J. 459, 472 (2018) (citing Bhagat v. Bhagat, 217 N.J. 22,

38 (2014)). Under that standard, summary judgment will be granted when "the

competent evidential materials submitted by the parties," viewed in the light

most favorable to the non-moving party, show that there are no "genuine issues

of material fact" and that "the moving party is entitled to summary judgment as

a matter of law." Grande v. Saint Clare's Health Sys., 230 N.J. 1, 24 (2017)

(quoting Bhagat, 217 N.J. at 38); see also R. 4:46-2(c).

      "An issue of material fact is 'genuine only if, considering the burden of

persuasion at trial, the evidence submitted by the parties on the motion, together

with all legitimate inferences therefrom favoring the non-moving party, would

require submission of the issue to the trier of fact.'" Grande, 230 N.J. at 24

(quoting Bhagat, 217 N.J. at 38). We owe no special deference to the motion

judge's legal analysis. RSI Bank, 234 N.J. at 472 (citing Templo Fuente De Vida

Corp. v. Nat'l Union Fire Ins. Co., 214 N.J. 189, 199 (2016)).




                                                                            A-3217-19
                                       13
      Applying these standards, we are satisfied that the trial court correctly

applied both the deference and neutral principles of law approaches and held

that the Church property was owned by plaintiffs as set forth in the Book of

Order. As noted above, the Book of Order states:

                  All property held by or for a congregation, a
            presbytery, a synod, the General Assembly, or the
            Presbyterian Church (U.S.A.) . . . is held in trust
            nevertheless for the use and benefit of the Presbyterian
            Church (U.S.A.).

      In the absence of an express trust provision, courts should defer to a

hierarchical church's determination of a church property dispute. Protestant

Episcopal Church v. Graves, 83 N.J. 572, 575 (1980). "[I]n a hierarchical

situation where there [is] a property dispute between a subordinate local parish

and the general church, civil courts must accept the authoritative ruling of the

higher authority within the hierarchy." Id. at 577. Where the resolution of a

church property dispute may be a consequence of an ecclesiastical

determination, courts "must accept that consequence as the incidental effect of

an ecclesiastical determination that is not subject to judicial abrogation, having

been reached by the final church judicatory in which authority to make the

decision resides."    Id. at 578 (quoting Serbian E. Orthodox Diocese v.

Milivojevich, 426 U.S. 696, 720 (1976)).


                                                                            A-3217-19
                                       14
      As noted above, the Presbyterian Church is a hierarchical church. See

Presbyterian Church v. Mary Elizabeth Blue Hull Mem'l Presbyterian Church,

393 U.S. 440, 446 n.5 (1969). Therefore, under the deference approach, courts

must accept the authoritative ruling of the higher authority within that hierarchy.

Accordingly, the determination of the EKP and the Administrative Commission,

as that higher authority, controls. Under these circumstances, we conclude, as

did the trial court, that the Church property was owned by the PC(USA).

      Defendants argue that New Jersey has discarded the deference approach

in favor of the neutral principles of law approach, citing Scotts Afr. Union

Methodist Protestant Church v. Conf. of Afr. Union First Colored Methodist

Protestant Church, 98 F.3d 78, 92-94 (3rd Cir. 1996). In that case, the Third

Circuit found a "decided progression of New Jersey court decisions toward

adoption of a neutral-principles approach in resolving intra[-]church property

disputes . . . ." Id. at 94.

      Contrary to defendants' contention, however, the New Jersey Supreme

Court has not discarded the deference approach in cases involving hierarchical

churches. Indeed, our Court has stated that "[o]nly where no hierarchical control

is involved[,] should the neutral principles of law principle be called into play."

Graves, 83 N.J. at 580.        Nonetheless, the Elmora Court, 125 N.J. at 414,


                                                                             A-3217-19
                                        15
commented that "a court may, when appropriate, apply neutral principles of law

to determine disputed questions that do not implicate religious doctrine."

      Thus, it is reasonable to conclude that while the New Jersey Supreme

Court may favor neutral principles of law, it has not abandoned the deference

approach entirely. In any event, an application of the neutral principles of law

approach clearly demonstrates that the trial court was correct in holding that the

Church's property was subject to the provisions in the Book of Order.

      In Jones v. Wolf, 443 U.S. 595, 597 (1979), the United States Supreme

Court addressed the question of whether civil courts may address a dispute over

the ownership of church property without becoming entangled in religious

doctrine in violation of the First and Fourteenth Amendments.           The case

involved a dispute between factions of a local Presbyterian church. Id. at 597-

98. Noting that the First Amendment severely circumscribes the role that civil

courts may play in resolving church property disputes, the Court nonetheless

held that application of "neutral principles of law" to resolve such disputes is

permissible. Id. at 602-03.

      That method relies exclusively on secular, objective, and well-established

concepts of trust and property law familiar to lawyers and judges, thereby

avoiding entanglement in questions of religious doctrine, polity, and practice.


                                                                             A-3217-19
                                       16
Id. at 603. However, in undertaking such an examination, the civil court must

take special care to scrutinize the relevant documents in purely secular terms.

Id. at 604. Thus, where the corporate charter incorporates religious concepts in

the provisions relating to the ownership of property, if its interpretation would

require the civil court to resolve a religious controversy, the court must leave

resolution of that issue to the authoritative ecclesiastical body. Ibid.

      In Kelly v. McIntire, 123 N.J. Eq. 351, 354 (Ch. 1938), a local

Presbyterian church declared its severance from the parent church and

repudiated the parent's authority. Members of the local church who remained

loyal to the parent church brought an action to prevent the local church from

using its property in a manner inconsistent with the rules and custom of the

parent church. Id. at 352-53. The court stated: "The principle seems to be

firmly established that a congregation belonging to a religious denomination and

subject to the constitution, faith and doctrines thereof cannot use its property for

a purpose other than that sanctioned by the denomination." Id. at 361. Thus,

the court found in favor of the members loyal to the parent church. Id. at 366.

      In Scotts, 98 F.3d at 79-82, the national conference of the denomination

in question adopted a church property resolution as part of its bylaws whereb y

title to church property held by its affiliates was to be held in trust for the


                                                                              A-3217-19
                                        17
conference. The affiliated church in question had been incorporated some

seventy-five years prior to the adoption of the resolution and its certificate of

incorporation provided that the church's trustees could not dispose of any real

estate except by a two-thirds vote of its membership. Id. at 82. The Third

Circuit held that, under New Jersey law, the provisions of a church's charter or

articles of incorporation had priority over contradictory or inconsistent bylaws.

Id. at 95. Thus, the resolution regarding title to property could not ov erride the

certificate of incorporation's two-thirds vote requirement. Id. at 96.

       Here, the Church was incorporated after the Book of Order had been

issued, and the Book of Order was in effect at the time of the Church's affiliation

with the PC(USA). Moreover, there is nothing in the Church's articles of

incorporation that specifically conflicts with the Book of Order as to the

Church's property, and its bylaws stated that it follows the provisions in the

Book of Order unless otherwise specified. No property exception was contained

in the bylaws. Thus, under the neutral principles of law approach, plaintiffs

clearly controlled the Church property.

       In an attempt to avoid this result, defendants cite our recently unpublished

opinion2 in Wisseh v. Aquino, No. A-4767-18 (App. Div. Dec. 9, 2020) (slip op.


2
    Unpublished opinions do not constitute binding precedent. R. 1:36-3.
                                                                             A-3217-19
                                       18
at 2), which also involved a dispute over the control of property between a local

Presbyterian church and the PC(USA). In that case, we held that control of the

church property lay with the local church board based on a Royal Charter

granted to the church in 1753 that invested control of the property in the local

church. Id. at 20. Because the Royal Charter predated New Jersey statutory law

and was saved from repeal under N.J.S.A. 16:1-28, we held that its provisions

remained in effect and could not be altered by the Book of Order. Id. at 17-20.

      The present case is clearly distinguishable from Wisseh. Here, the Church

was not created by a Royal Charter that predated the creation of a national

Presbyterian church or invested it with control of the Church's property. That

the Church was formed and acquired the subject property prior to affiliating with

the PC(USA) does not warrant application of the Wisseh holding. Defendants

do not cite to any precedent supporting the proposition that the Book of Order's

property provision does not apply to church property acquired prior to a local

church's affiliation with the PC(USA), absent a charter similar to Wisseh.

      Defendants also seek to bring this case within the holding in Wisseh by

pointing to actions the Church took regarding its property without approval of

the higher levels of the denomination.           These actions included the

unconsummated sale of the property, renting space, letting a school operate on


                                                                             A-3217-19
                                      19
the site, and holding weddings and other functions. However, we noted in

Wisseh that the local church in that case had been involved in property

transactions for over eighty years, including leasing property that was part of

the Prudential Center Arena complex        Id. at 8-9. Thus, Wisseh is clearly

distinguishable from this case, where the Church's board of trustees did not

complete even one property transaction.

      Defendants also rely on two other unpublished opinions, New St. John

Christian Methodist Episcopal Church, Inc. v. Collier, No. A-689-04 (App. Div.

Feb. 9, 2006), and New St. John Christian Methodist Episcopal Church, Inc. v.

Collier, No A-3372-06 (App. Div. June 9, 2008). However, in the former case,

the court merely held that a neutral principles of law analysis applied to the

intra-church dispute, while in the latter the court summarily found that

substantial credible evidence supported the trial court's determination that the

church conference's Book of Discipline did not create an implied trust of the

local church's property on behalf of the conference. Thus, neither case aids

defendants' argument.

      Defendants next cite a pair of non-precedential Pennsylvania cases,

Presbytery of Donegal v. Calhoun, 513 A.2d 531 (Pa. Commw. Ct. 1986) and

Presbytery of Beaver-Butler v. Middlesex Presbyterian Church, 489 A.2d 1317


                                                                          A-3217-19
                                      20
(Pa. 1985).    However, in Presbytery of Donegal, the local church had

disaffiliated from the national church prior to the appointment of an

Administrative Commission and the latter's effort to impress a trust on the local

church's property. 513 A.2d at 536. Therefore, that case is distinguishable.

      The same distinguishing feature is present in Presbytery of Beaver-Butler.

In addition, in that case, the local church disaffiliated from the p arent church

prior to the amendment to the Book of Order with respect to affiliated churches.

489 A.2d at 1323-24.

      Therefore, under a neutral principles of law analysis, as with the deference

approach, the Book of Order's provision that all property of an affiliated church

is to be held in trust for the use and benefit of the PC(USA) is controlling.

Accordingly, the trial court properly held that the PC(USA) was entitled to title

of the Church property.

                                       III.

      In Point III, defendants argue that the trial court erred in relying on Title

16, specifically N.J.S.A. 16:11-4, to support its holding that the Church property

could only be used for the purposes set forth in the PC(USA)'s Book of Order

because the statute does not apply to the PC(USA), does not apply because the

Church has an incorporated board of trustees, and does not apply because


                                                                             A-3217-19
                                       21
application of the statute would violate the neutral principles of law analysis.

These contentions lack merit.

      N.J.S.A. 16:11-4 provides:

            In the exercise of any power necessary to the proper
            care of the property held for the uses of the
            congregation, such corporation shall be subject to such
            authority over . . . the uses to which the church
            buildings and other properties may be put, as may be
            committed by the constitution of the United
            Presbyterian Church in the United States of America to
            the session of the church or to any other spiritual
            officers, and shall have no power to make by-laws or
            exercise any power with respect to matters so
            committed.

      Initially, defendants claim that this statute does not apply because it refers

to the United Presbyterian Church in the United States of America rather than

the PC(USA). See N.J.S.A. 16:11-1. Because the former church no longer

exists as a result of a 1983 merger, defendants contend that N.J.S.A. 16:11-4 is

not relevant to the current dispute.

      Here, however, defendants elevate form over substance. The statutes in

Chapter 16 governing the Presbyterian denomination, N.J.S.A 16:11-1 to -24,

were intended to apply to the highest Presbyterian church in America that

encompassed New Jersey. Prior to 1983, that was the United Presbyterian

Church in the United States of America. After 1983, it was the PC(USA). To


                                                                              A-3217-19
                                       22
accept defendants' argument would result in the negation of N.J.S.A. 16:11-4.

A statute should not be interpreted so as to render any portion of it a nullity.

Smith v. Dir., Div. of Tax'n 108 N.J. 19, 27-28 (1987) (citing Peper v. Princeton

Univ. Bd. of Trs., 77 N.J. 55, 68 (1978)). Therefore, we reject defendants'

contention.

      Defendants next argue that Chapter 11 of Title 16 does not apply to the

Church because it has an incorporated board of trustees. Again, we disagree.

      N.J.S.A. 16:11-1 prescribes the manner in which a congregation affiliated

with the Presbyterian Church, not having an incorporated board of trustees,

"may elect and incorporate a board of trustees . . . ." It does not state that Chapter

11 only applies to Presbyterian churches without an incorporated board of

trustees. Thus, N.J.S.A. 16:11-6 provides for the succession of trustees of a

church that has an incorporated board, and N.J.S.A. 16:11-7 permits a change in

the number of trustees. Therefore, defendants' argument lacks merit.

      Finally on this point, defendants claim that application of Title 16 would

violate the neutral principles of law analysis. However, they offer no support

for the proposition that applying statutes specifically addressed to a

denomination violates those principles.        To the contrary, our courts have

consistently held that resort to state statutes to determine ownership of church


                                                                               A-3217-19
                                         23
property is consistent with the neutral principles of law approach. See, e.g.,

Graves, 83 N.J. at 578; Odatalla v. Odatalla, 355 N.J. Super. 305, 310 (Ch. Div.

2002).

      Therefore, we affirm the Chancery Division's August 22, 2019 order.

                                       IV.

      In their cross-appeal, plaintiffs contend that in the event of an affirmance

of the trial court's August 22, 2019, the March 11, 2020 order escrowing the

funds from the sale of the property should be vacated, and the funds released to

them. We agree.

      Because we have affirmed the trial court's order granting summary

judgment to plaintiffs, we vacate the March 11, 2020 order and remand the

matter to the trial court for the prompt entry of an order directing the release of

the escrowed funds to plaintiffs.

      Affirmed in part; vacated in part; and remanded.         We do not retain

jurisdiction.




                                                                             A-3217-19
                                       24